Case 17-03390        Doc 32     Filed 11/01/18     Entered 11/01/18 12:47:01          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-03390
         Ashley M Jackson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/06/2017.

         2) The plan was confirmed on 04/07/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/02/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/04/2018, 07/24/2018.

         5) The case was dismissed on 08/17/2018.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,924.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-03390       Doc 32         Filed 11/01/18    Entered 11/01/18 12:47:01                 Desc         Page 2
                                                    of 3



 Receipts:

        Total paid by or on behalf of the debtor                 $1,225.00
        Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                       $1,225.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $1,145.22
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                           $63.02
     Other                                                                     $16.76
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $1,225.00

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                 Class    Scheduled      Asserted         Allowed         Paid         Paid
 AMEREN ILLINOIS                   Unsecured         977.61        386.54           386.54           0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured         971.00      3,558.00         3,558.00           0.00       0.00
 HERITAGE ACCEPTANCE CORP          Unsecured      1,363.00       1,362.66         1,362.66           0.00       0.00
 ILLINOIS TOLLWAY                  Unsecured     21,432.90     21,645.60        21,645.60            0.00       0.00
 PEOPLES GAS LIGHT & COKE CO       Unsecured         303.84        303.84           303.84           0.00       0.00
 SPRINT NEXTEL                     Unsecured         210.04           NA               NA            0.00       0.00
 VERIZON WIRELESS                  Unsecured      1,297.56            NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE            Unsecured         155.00           NA               NA            0.00       0.00
 HUNTER WARFIELD/RIVERSTONE AP     Unsecured      4,941.00            NA               NA            0.00       0.00
 ILLINOIS BELL TELEPHONE CO        Unsecured         914.10           NA               NA            0.00       0.00
 CREDIT MANAGEMENT LP              Unsecured         387.38           NA               NA            0.00       0.00
 DIRECT TV                         Unsecured         918.36           NA               NA            0.00       0.00
 EASTERN ACCOUNT/COMCAST           Unsecured         431.00           NA               NA            0.00       0.00
 CAPITAL ASSET RECOVERY            Unsecured      2,067.97            NA               NA            0.00       0.00
 CERASTES LLC                      Unsecured         487.50           NA               NA            0.00       0.00
 AFNI                              Unsecured         160.40           NA               NA            0.00       0.00
 WE ENERGIES                       Unsecured         307.77        307.77           307.77           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-03390        Doc 32      Filed 11/01/18     Entered 11/01/18 12:47:01              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $27,564.41                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $1,225.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $1,225.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
